TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 29, 2021



                                      NO. 03-19-00279-CR


                                 Jimmy Urista Navarro, Appellant

                                                v.

                                   The State of Texas, Appellee




   APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s written judgment of conviction for prohibited

sexual conduct to reflect that the “Statute for Offense” is “25.02(a)(1), (c) Penal Code.” The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.